UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (99.7%) (a) Shares Value Aerospace and defense (0.4%) Cubic Corp. 15,921 $636,203 Air freight and logistics (0.3%) XPO Logistics, Inc. (NON) (S) 14,438 443,247 Airlines (0.6%) Allegiant Travel Co. 4,846 862,879 Auto components (2.3%) American Axle & Manufacturing Holdings, Inc. (NON) 28,578 439,815 Cooper Tire & Rubber Co. 17,305 640,631 Cooper-Standard Holding, Inc. (NON) 8,307 596,775 Tenneco, Inc. (NON) 11,570 595,971 Visteon Corp. 12,559 999,571 Banks (2.0%) Customers Bancorp, Inc. (NON) 23,436 553,793 FCB Financial Holdings, Inc. Class A (NON) 19,184 638,060 First BanCorp. (Puerto Rico) (NON) 168,401 491,731 Renasant Corp. 23,463 772,167 Western Alliance Bancorp (NON) 13,152 439,014 Biotechnology (9.3%) ACADIA Pharmaceuticals, Inc. (NON) 23,665 661,673 AMAG Pharmaceuticals, Inc. (NON) 48,380 1,132,092 Anacor Pharmaceuticals, Inc. (NON) 4,351 232,561 Applied Genetic Technologies Corp. (NON) 23,634 330,403 Ardelyx, Inc. (NON) 24,227 188,244 ARIAD Pharmaceuticals, Inc. (NON) 48,355 308,988 Biospecifics Technologies Corp. (NON) 10,953 381,383 Dynavax Technologies Corp. (NON) 33,977 653,717 Eagle Pharmaceuticals, Inc. (NON) (S) 3,659 148,190 Emergent BioSolutions, Inc. (NON) 15,723 571,531 FivePrime Therapeutics, Inc. (NON) 15,427 626,799 Halozyme Therapeutics, Inc. (NON) (S) 25,513 241,608 Immune Design Corp. (NON) (S) 16,031 208,403 Inotek Pharmaceuticals Corp. (NON) (S) 24,292 179,761 Insys Therapeutics, Inc. (NON) (S) 22,734 363,517 Ionis Pharmaceuticals, Inc. (NON) 6,230 252,315 Ligand Pharmaceuticals, Inc. (NON) 4,549 487,152 Merrimack Pharmaceuticals, Inc. (NON) (S) 58,639 490,808 MiMedx Group, Inc. (NON) 52,014 454,602 Myriad Genetics, Inc. (NON) (S) 10,087 377,556 Neurocrine Biosciences, Inc. (NON) 24,029 950,347 Novavax, Inc. (NON) (S) 28,578 147,462 OncoMed Pharmaceuticals, Inc. (NON) 11,471 115,972 Ophthotech Corp. (NON) 12,954 547,566 Portola Pharmaceuticals, Inc. (NON) 7,318 149,287 Prothena Corp. PLC (Ireland) (NON) (S) 23,734 976,891 Repligen Corp. (NON) 16,686 447,519 Sage Therapeutics, Inc. (NON) 5,934 190,244 TESARO, Inc. (NON) (S) 20,272 892,576 Tokai Pharmaceuticals, Inc. (NON) (S) 7,417 41,609 Trevena, Inc. (NON) 32,435 268,237 uniQure NV (Netherlands) (NON) 15,624 185,613 Building products (2.1%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) (S) 15,624 536,684 Continental Building Products, Inc. (NON) 33,621 624,006 Patrick Industries, Inc. (NON) 17,701 803,448 PGT, Inc. (NON) 71,395 702,527 Trex Co., Inc. (NON) 7,516 360,242 Capital markets (0.4%) Lazard, Ltd. Class A 13,548 525,662 Chemicals (2.2%) American Vanguard Corp. 38,071 600,760 Innophos Holdings, Inc. 8,862 273,924 Innospec, Inc. 20,206 876,132 LSB Industries, Inc. (NON) 14,734 187,859 Minerals Technologies, Inc. 7,812 444,112 Trinseo SA (NON) 19,777 727,991 Commercial services and supplies (1.2%) G&K Services, Inc. Class A 7,812 572,229 MSA Safety, Inc. 10,128 489,689 Tetra Tech, Inc. 20,371 607,463 Communications equipment (2.8%) CalAmp Corp. (NON) (S) 51,315 920,078 Ciena Corp. (NON) 19,481 370,529 Infinera Corp. (NON) 23,436 376,382 InterDigital, Inc./PA 9,197 511,813 Ixia (NON) 32,534 405,374 Netscout Systems, Inc. (NON) 5,457 125,347 Plantronics, Inc. 12,361 484,428 ShoreTel, Inc. (NON) 62,001 461,287 Ubiquiti Networks, Inc. (NON) (S) 11,076 368,499 Construction and engineering (2.1%) Argan, Inc. 18,492 650,179 Chicago Bridge & Iron Co. NV 6,626 242,445 Dycom Industries, Inc. (NON) (S) 18,100 1,170,527 MasTec, Inc. (NON) 45,290 916,670 Construction materials (0.8%) U.S. Concrete, Inc. (NON) 19,184 1,142,983 Consumer finance (0.3%) Encore Capital Group, Inc. (NON) 8,579 220,823 PRA Group, Inc. (NON) 7,511 220,748 Containers and packaging (0.4%) Berry Plastics Group, Inc. (NON) 17,206 621,997 Diversified consumer services (1.0%) Bright Horizons Family Solutions, Inc. (NON) 12,512 810,527 Grand Canyon Education, Inc. (NON) 14,027 599,514 Diversified telecommunication services (2.4%) Cincinnati Bell, Inc. (NON) 177,993 688,833 Cogent Communications Holdings, Inc. 23,337 910,843 IDT Corp. Class B 25,018 390,031 inContact, Inc. (NON) 76,438 679,534 Inteliquent, Inc. 45,445 729,392 Electrical equipment (1.1%) AZZ, Inc. 11,655 659,673 EnerSys 15,294 852,182 Electronic equipment, instruments, and components (2.5%) Littelfuse, Inc. 5,538 681,783 MTS Systems Corp. 6,518 396,620 Plexus Corp. (NON) 14,734 582,288 QLogic Corp. (NON) 60,716 816,023 SYNNEX Corp. 6,725 622,668 VeriFone Systems, Inc. (NON) 17,899 505,468 Food and staples retail (0.2%) Andersons, Inc. (The) 8,702 273,330 Food products (1.9%) Cal-Maine Foods, Inc. (S) 8,999 467,138 John B. Sanfilippo & Son, Inc. 16,020 1,106,822 Pinnacle Foods, Inc. 9,120 407,482 Sanderson Farms, Inc. (S) 7,120 642,082 Health-care equipment and supplies (6.9%) Accuray, Inc. (NON) (S) 56,820 328,420 AtriCure, Inc. (NON) 16,330 274,834 Conmed Corp. 10,228 428,962 DexCom, Inc. (NON) 13,922 945,443 Entellus Medical, Inc. (NON) (S) 14,240 259,026 GenMark Diagnostics, Inc. (NON) 50,629 266,815 Globus Medical, Inc. Class A (NON) 25,121 596,624 Greatbatch, Inc. (NON) 18,914 674,095 ICU Medical, Inc. (NON) 11,466 1,193,611 Insulet Corp. (NON) 17,602 583,682 Nuvectra Corp. (NON) 6,304 34,105 OraSure Technologies, Inc. (NON) 77,724 561,945 Rockwell Medical, Inc. (NON) (S) 37,774 283,683 Spectranetics Corp. (The) (NON) (S) 25,117 364,699 STAAR Surgical Co. (NON) (S) 42,818 316,425 STERIS PLC (United Kingdom) 7,028 499,339 TransEnterix, Inc. (NON) (S) 112,729 479,098 West Pharmaceutical Services, Inc. 13,745 952,803 Zeltiq Aesthetics, Inc. (NON) (S) 26,205 711,728 Health-care providers and services (5.4%) AmSurg Corp. (NON) 10,880 811,648 Centene Corp. (NON) 11,580 712,981 Chemed Corp. 10,735 1,454,056 HealthSouth Corp. 18,304 688,780 Landauer, Inc. 13,350 441,485 Molina Healthcare, Inc. (NON) 3,659 235,969 PharMerica Corp. (NON) 13,647 301,735 Providence Service Corp. (The) (NON) 9,758 498,341 RadNet, Inc. (NON) 72,878 352,001 Select Medical Holdings Corp. (NON) 42,719 504,511 Surgical Care Affiliates, Inc. (NON) 17,602 814,621 Team Health Holdings, Inc. (NON) 7,812 326,620 WellCare Health Plans, Inc. (NON) 5,044 467,831 Health-care technology (0.8%) Imprivata, Inc. (NON) 46,279 584,504 Veeva Systems, Inc. Class A (NON) (S) 22,052 552,182 Hotels, restaurants, and leisure (2.8%) Brinker International, Inc. 11,867 545,289 Cedar Fair LP 9,493 564,359 Cheesecake Factory, Inc. (The) (S) 13,053 692,984 Diamond Resorts International, Inc. (NON) 24,128 586,310 Marcus Corp. (The) 15,605 295,715 Papa John's International, Inc. 10,771 583,680 Penn National Gaming, Inc. (NON) 37,600 627,544 Household durables (0.4%) Ethan Allen Interiors, Inc. 19,171 610,021 Insurance (2.8%) Amtrust Financial Services, Inc. 26,699 690,970 Employers Holdings, Inc. 30,853 868,203 Federated National Holding Co. 27,985 550,185 HCI Group, Inc. (S) 14,042 467,599 Heritage Insurance Holdings, Inc. 31,149 497,450 United Insurance Holdings Corp. 43,510 835,827 Internet and catalog retail (0.2%) Shutterfly, Inc. (NON) 5,369 248,961 Internet software and services (1.1%) Apigee Corp. (NON) (S) 45,784 380,465 IntraLinks Holdings, Inc. (NON) 31,545 248,575 Monster Worldwide, Inc. (NON) 71,805 234,084 Web.com Group, Inc. (NON) 37,006 733,459 IT Services (1.5%) Cardtronics, Inc. (NON) 12,658 455,561 CSG Systems International, Inc. 16,613 750,243 MAXIMUS, Inc. 9,825 517,188 NeuStar, Inc. Class A (NON) (S) 14,339 352,739 Leisure products (1.3%) Brunswick Corp. (S) 9,988 479,224 MCBC Holdings, Inc. (NON) 21,988 309,591 Smith & Wesson Holding Corp. (NON) 37,972 1,010,815 Life sciences tools and services (1.3%) Cambrex Corp. (NON) 14,734 648,296 Charles River Laboratories International, Inc. (NON) 8,999 683,384 INC Research Holdings, Inc. Class A (NON) 13,053 537,914 Machinery (2.4%) Altra Industrial Motion Corp. 15,052 418,145 Kadant, Inc. 11,648 526,024 Standex International Corp. 12,357 961,498 Wabash National Corp. (NON) 53,992 712,694 Woodward, Inc. 16,218 843,660 Marine (0.3%) Matson, Inc. 10,634 427,168 Media (3.2%) Discovery Communications, Inc. Class A (NON) 21,557 617,177 Entravision Communications Corp. Class A 61,606 458,349 Gray Television, Inc. (NON) 47,587 557,720 Lions Gate Entertainment Corp. 31,684 692,295 National CineMedia, Inc. 32,237 490,325 Nexstar Broadcasting Group, Inc. Class A 12,130 536,995 Regal Entertainment Group Class A 33,819 714,934 Sinclair Broadcast Group, Inc. Class A 13,548 416,601 Multiline retail (0.6%) Big Lots, Inc. 8,900 403,081 Dillards, Inc. Class A 5,340 453,419 Oil, gas, and consumable fuels (0.7%) Callon Petroleum Co. (NON) 43,470 384,710 Diamondback Energy, Inc. (NON) 4,976 384,048 Gulfport Energy Corp. (NON) 8,020 227,287 Paper and forest products (0.2%) KapStone Paper and Packaging Corp. 20,569 284,881 Personal products (0.6%) Coty, Inc. Class A 16,020 445,837 Nutraceutical International Corp. (NON) 17,108 416,580 Pharmaceuticals (5.0%) Akorn, Inc. (NON) 14,339 337,397 Aralez Pharmaceuticals, Inc. (Canada) (NON) (S) 72,582 257,666 Cardiome Pharma Corp. (Canada) (NON) 162,369 664,089 Catalent, Inc. (NON) 17,305 461,524 Depomed, Inc. (NON) 15,427 214,898 Impax Laboratories, Inc. (NON) 6,824 218,504 Jazz Pharmaceuticals PLC (NON) 16,382 2,138,665 Lannett Co., Inc. (NON) (S) 22,942 411,350 Pacira Pharmaceuticals, Inc. (NON) 12,262 649,641 Prestige Brands Holdings, Inc. (NON) 15,367 820,444 Sucampo Pharmaceuticals, Inc. Class A (NON) 41,433 452,863 Supernus Pharmaceuticals, Inc. (NON) 34,031 518,973 Professional services (2.4%) CEB, Inc. 7,192 465,538 ICF International, Inc. (NON) 21,600 742,392 Kforce, Inc. 24,207 473,973 Korn/Ferry International 13,548 383,273 On Assignment, Inc. (NON) 14,261 526,516 TrueBlue, Inc. (NON) 9,965 260,585 WageWorks, Inc. (NON) 9,889 500,482 Real estate investment trusts (REITs) (3.0%) Communications Sales & Leasing, Inc. 38,566 858,094 Geo Group, Inc. (The) 42,818 1,484,500 National Health Investors, Inc. 10,779 717,019 Omega Healthcare Investors, Inc. (S) 19,481 687,679 Sovran Self Storage, Inc. 3,659 431,579 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 20,074 688,538 Semiconductors and semiconductor equipment (8.4%) Advanced Energy Industries, Inc. (NON) 31,248 1,087,118 Ambarella, Inc. (NON) (S) 9,197 411,106 Cavium, Inc. (NON) 11,322 692,454 CEVA, Inc. (NON) 39,292 884,070 Cirrus Logic, Inc. (NON) 15,031 547,279 Cypress Semiconductor Corp. (NON) 75,054 649,968 DSP Group, Inc. (NON) 49,838 454,523 Integrated Device Technology, Inc. (NON) 15,328 313,304 Intersil Corp. Class A 24,821 331,857 Lattice Semiconductor Corp. (NON) 108,279 615,025 Mellanox Technologies, Ltd. (Israel) (NON) 16,760 910,571 Microsemi Corp. (NON) 16,812 644,068 MKS Instruments, Inc. 12,361 465,392 Monolithic Power Systems, Inc. 9,988 635,636 ON Semiconductor Corp. (NON) 63,682 610,710 Power Integrations, Inc. 10,977 545,118 Semtech Corp. (NON) 8,812 193,776 Silicon Laboratories, Inc. (NON) 5,934 266,793 Skyworks Solutions, Inc. 9,691 754,929 Synaptics, Inc. (NON) 5,045 402,288 Tessera Technologies, Inc. 17,602 545,662 Software (5.2%) A10 Networks, Inc. (NON) 55,178 326,654 Aspen Technology, Inc. (NON) 15,235 550,441 AVG Technologies NV (Netherlands) (NON) 19,274 399,936 Blackbaud, Inc. 13,251 833,355 Gigamon, Inc. (NON) 9,296 288,362 Manhattan Associates, Inc. (NON) 11,226 638,423 Mentor Graphics Corp. 32,798 666,783 MobileIron, Inc. (NON) (S) 76,636 346,395 Paylocity Holding Corp. (NON) 9,592 314,042 Proofpoint, Inc. (NON) 15,921 856,231 QAD, Inc. Class A 29,369 624,091 Synchronoss Technologies, Inc. (NON) 10,186 329,415 Tyler Technologies, Inc. (NON) 5,435 698,995 Verint Systems, Inc. (NON) 14,586 486,881 Specialty retail (1.8%) Caleres, Inc. 22,060 624,077 Children's Place, Inc. (The) 5,637 470,520 DSW, Inc. Class A 14,734 407,248 Express, Inc. (NON) 31,248 669,020 GNC Holdings, Inc. Class A 12,262 389,319 Technology hardware, storage, and peripherals (0.6%) NCR Corp. (NON) 29,800 891,914 Textiles, apparel, and luxury goods (1.9%) Coach, Inc. 14,734 590,686 G-III Apparel Group, Ltd. (NON) 17,624 861,637 Oxford Industries, Inc. 5,614 377,429 Steven Madden, Ltd. (NON) 12,944 479,446 Wolverine World Wide, Inc. 17,701 326,052 Thrifts and mortgage finance (1.1%) BofI Holding, Inc. (NON) (S) 28,467 607,486 Essent Group, Ltd. (NON) 27,589 573,851 PennyMac Financial Services, Inc. Class A (NON) 31,248 367,476 Tobacco (0.5%) Vector Group, Ltd. 28,578 652,722 Trading companies and distributors (0.5%) Beacon Roofing Supply, Inc. (NON) 15,624 640,740 Total common stocks (cost $131,125,161) SHORT-TERM INVESTMENTS (9.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 13,016,413 $13,016,413 Putnam Short Term Investment Fund 0.44% (AFF) 1,020,419 1,020,419 Total short-term investments (cost $14,036,832) TOTAL INVESTMENTS Total investments (cost $145,161,993) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $141,633,449. (b) The aggregate identified cost on a tax basis is $145,225,720, resulting in gross unrealized appreciation and depreciation of $23,819,067 and $13,828,281, respectively, or net unrealized appreciation of $9,990,786. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $5,009,477 $32,471,529 $36,460,587 $2,661 $1,020,419 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $13,016,413, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $12,796,415. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $21,773,627 $— $— Consumer staples 4,411,993 — — Energy 996,045 — — Financials 14,188,454 — — Health care 40,722,836 — — Industrials 19,012,981 — — Information technology 31,514,466 — — Materials 5,160,639 — — Telecommunication services 3,398,633 — — Total common stocks — — Short-term investments 1,020,419 13,016,413 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
